In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-09-00077-CV
                                                ______________________________
 
 
                                    LINDA GALE HURLEY,
Appellant
 
                                                                V.
 
                  LOWELL CABLE, MARY CABLE, AND DAY CABLE,
D/B/A THE REILLY SPRINGS
LAND COMPANY PARTNERSHIP, Appellees
 
 
                                                                                                  

 
 
                                       On Appeal from the 62nd
Judicial District Court
                                                           Hopkins County, Texas
                                                          Trial Court
No. CV35867
 
                                                                                                  

 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM  OPINION
 
            Linda
Gale Hurley, appellant, filed her notice of appeal August 18, 2009. 
            The
clerk’s record was filed September 18, 2009, and the reporter’s record was
filed October 14, 2009.  Hurley’s brief
was therefore due November 13, 2009. 
When neither a brief nor a motion to extend time for filing the same had
been filed by December 14, 2009, we contacted Hurley by letter and informed her
that if a brief had not been filed by December 29, 2009, the appeal would be
subject to dismissal for want of prosecution. 
See Tex. R. App. P. 42.3(b), (c). 

            We
have received no communication from Hurley. 
Pursuant to Tex. R. App. P. 42.3(b),
we dismiss this appeal for want of prosecution.
 



                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          January 27, 2010
Date Decided:             January 28, 2010